UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period from to 000-53673 (Commission file No.) NetREIT, Inc. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization 33-0841255 (I.R.S. employer identification no.) 1282 Pacific Oaks Place, Escondido, California 92029 (Address of principal executive offices) (760) 471-8536 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. At May 15, 2013, registrant had issued and outstanding16,072,140 shares of its common stock, $0.01 par value. Index Page Part I. FINANCIAL INFORMATION: Item 1. FINANCIAL STATEMENTS: Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Stockholders’ Equity for the Three Months Ended March 31, 2013(unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures about Market Risk 50 Item 4. Controls and Procedures 51 Part II. OTHER INFORMATION 52 Item 1. Legal Proceedings 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 53 Item 4. Mine Safety Disclosures 53 Item 5. Other Information 53 Item 6. Exhibits 53 Signatures 55 2 Part I. FINANCIAL INFORMATION Item 1. Financial Statements NetREIT, Inc. and Subsidiaries Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS Real estate assets and lease intangibles, net $ $ Mortgages receivable and interest Cash and cash equivalents Restricted cash Other real estate owned Other assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Mortgage notes payable $ $ Accounts payable and accrued liabilities Dividends payable Total liabilities Commitments and contingencies Stockholders' equity: Convertible series AA preferred stock, $0.01 par value, $25 liquidating preference, shares authorized: 1,000,000;no shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively — — Convertible series 6.3% preferred stock, $0.01 par value, $1,000 liquidatingpreference, shares authorized: 10,000;1,649 shares issued and outstandingat March 31, 2013 and December 31, 2012, respectively 16 16 Common stock series A, $0.01 par value, sharesauthorized: 100,000,000;16,072,140 and 15,767,417 shares issued and outstandingat March 31, 2013 and December 31, 2012, respectively Common stock series B, $0.01 par value, shares authorized: 1,000;no shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively — — Additional paid-in capital Dividends in excess of accumulated losses ) ) Total stockholders' equity before noncontrolling interest Noncontrolling interest Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements 3 NetREIT, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Three Months Ended March 31, 2013 and 2012 (Unaudited) March 31, March 31, Rental income $ $ Fee and other income Costs and expenses: Rental operating costs General and administrative Depreciation and amortization Total costs and expenses Income from operations Other income (expense): Interestexpense ) ) Interest income Gain on sale of real estate Total other expense, net ) ) Net income (loss) before noncontrolling interests ) Income attributable to noncontrolling interests Net loss $ ) $ ) Basic and diluted loss per common share: Loss per share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See Notes to Condensed Consolidated Financial Statements 4 NetREIT, Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity Three Months Ended March 31, 2013 (Unaudited) Convertible Series 6.3% Preferred Stock Series A Common Stock Additional
